Title: To Thomas Jefferson from Thomas Appleton, 28 September 1805
From: Appleton, Thomas
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Leghorn 28th. Septr. 1805
                  
                  Your letter of may the 4h. I receiv’d by the way of Naples on the 12h. Augt. and on the next day I deliver’d to Mr. Mazzei the one inclos’d for him—I regret exceedingly that I could not have receiv’d your directions relative to the Montepulciano Wine at an earlier period in order that I might have Comply’d with your wishes in shipping it at a season when it would not have been expos’d to the injuries you apprehend—tho’ it is true this circumstance occurr’d to my mind at the time, but then I consider’d that as all wines are here kept in warehouses for the want of cellars, it would of course be but little more exposed in sending it, than by hazarding it thru’ the unremitting heats of our Summer here—I have written to Mr. Barnes as you directed Sir relative to the payment of the wines he sent to you, but to which he has not yet replied,—whenever I obtain his account it shall be paid, or otherwise I will remit him a suppos’d value.—I have refunded to Mr. Mazzei his expences to Rome, and since the arrival of the 2 sculpters I have advanc’d them two months salary, and shall continue to furnish what may be necessary for their support, until their departure, which I hope will be by the Ship Traveller bound to Baltimore, and will sail about the 10h. November. below is the statement of the account of wines— 
                  I have the honor to be with a sincere respect Your Mo Devoted Servant
                  
                     Th: A
                  
               